DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on September 6, 2022 has been entered. The claims pending in this application are claims 1-8 and 10-19 wherein claims 6-8 and 12-17 have been withdrawn in the restriction requirement mailed on October 19, 2020. Claims 1-5, 10, 11, 18, and 19 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “one or more mycobacterium” in i) of step a) and steps b) and f) of claim 1 should be “one or more mycobacteria”; (2) “ a single-stranded amplification product” in step b) should be “different single-stranded amplification products”; and (3) “a melting curve for” in step e) should be “melting curves of duplexes formed by the at least two detectably distinguishable probe sets and the different single-stranded amplification products based on”. 
Claim 3 is objected to because of the following informalities: (1) “one or more mycobacterium” should be “one or more mycobacteria”; and (2) “NTM” and “MTBC” are abbreviations. They can be used after whole phrases representing these abbreviations appear once. 
Claim 10 is objected to because of the following informality: “wherein one or more sets of the at least two detectably distinguishable probe sets are configured to hybridize to a region of mycobacteria nucleic acid to differentiate between rifampin-resistant and rifampin-sensitive mycobacteria” should be “wherein one or more sets of the at least two detectably distinguishable probe sets hybridize to a region of a nucleic acid of each of rifampin-resistant mycobacterium and rifampin-sensitive mycobacterium”. 
Claim 18 is objected to because of the following informality: “wherein one or more sets of the at least two detectably distinguishable probe sets are configured to hybridize to a region of mycobacteria nucleic acid to differentiate between fluoroquinolone-resistant and fluoroquinolone -sensitive mycobacteria” should be “wherein one or more sets of the at least two detectably distinguishable probe sets hybridize to a region of a nucleic acid of each of fluoroquinolone-resistant mycobacterium and fluoroquinolone-sensitive mycobacterium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection has been modified in view of the amendment filed on September 6, 2022 and is different from the rejection under 35 U.S.C. 112(a) mailed on March 17, 2022. 
Claims 1-5, 10, 11, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amplifying a nucleic acid from a sample, does not reasonably provide enablement for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 10, 11, 18, and 19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method for identification of one or more types of mycobacteria in a sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 

The Breadth of The Claims

Claims 1-5, 10, 11, 18, and 19 encompass a method for identification of one or more types of mycobacteria in a sample, comprising: a) providing: i) a sample comprising nucleic acids from one or more mycobacteria, and ii) at least one pair of primers, wherein said primers are configured to hybridize to regions of mycobacteria nucleic acid conserved between two or more types of mycobacteria, and wherein said primers are configured to amplify a region of mycobacteria nucleic acid that varies between the two or more types of mycobacteria; and
iii)  at least two detectably distinguishable probe sets, wherein each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in ii), wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets, and the at least one identical probe is adjacent to two other probes in the at least two detectably distinguishable probe sets on the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), wherein the at least two detectably distinguishable probe sets hybridize to the mycobacteria nucleic acid amplified by the primers in (ii) such that there are no unhybridized nucleic acid bases between the at least one identical probe and the two other probes on the amplified region of mycobacteria nucleic acid amplified by the primers in (ii); the signaling probe comprising a fluorescence-emitting fluorophore with a quencher of the fluorescence-emitting fluorophore adjacent to the fluorescence-emitting fluorophore on the signaling probe such that said signaling probe does not emit a fluorescent signal above background fluorescence when not hybridized to its target sequence, the quencher probe comprising a non-fluorescent quencher such that when both the quencher probe and the signaling probe are hybridized to the adjacent nucleic acid sequences in the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), the non-fluorescent quencher of the quencher probe quenches the fluorescent signal emitted by the fluorescence-emitting fluorophore of the signaling probe, wherein said at least one identical probe is the quencher probe, wherein each end of the quencher probe is labeled with a non-fluorescent quencher, the non-fluorescent quencher on one end of the quencher probe interacts with the fluorescence-emitting fluorophore of said signaling probe from one set of the at least two detectably distinguishable probe sets and the non-fluorescent quencher on other end of the quencher probe interacts with said fluorescence-emitting fluorophore of the signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified mycobacteria nucleic acid amplified by the primers in (ii), or said at least one identical probe is the signal probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii), wherein each probe of the at least two detectably distinguishable probe sets are designed to be detectably distinguishable by (1) melting temperature, (2) emission wavelength of the fluorophore of the signaling probe, or (3) a combination thereof, b) amplifying nucleic acid from said one or more mycobacteria using non-symmetric amplification with the primers in (ii) to generate a single-stranded amplification product; c) contacting the at least two detectably distinguishable probe sets with the single-stranded amplification product, d) detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures; e) generating a melting curve for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets; and f) analyzing said melting curve to identify one or more mycobacterium in said sample.

Working Examples
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium.  However, the specification provides no working example for identifying one or more mycobacteria in a sample using the methods recited in claims 1-5, 10, 11, 18, and 19.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium. However, the specification provides no guidance for identifying one or more mycobacteria in a sample using the methods recited in claims 1-5, 10, 11, 18, and 19.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 1-5, 10, 11, 18, and 19. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether one or more mycobacteria in a sample can be identified using the methods recited in claims 1-5, 10, 11, 18, and 19.  
Since the specification shows that “[F]IG. 1 depicts an embodiment that illustrates the functioning of probe sets in analytical methods provided herein. In this embodiment there are two probe sets, probes 2, 4 and probes 6, 8. Probe 2 is a signaling probe, a molecular-beacon-type probe bearing fluorophore 3. Probe 6 is also a signaling probe, a molecular-beacon-type probe bearing fluorophore 7. Fluorophores 3, 7 are the same. Probes 4, 8 are quencher probes labeled only with Black Hole Quenchers 5 and 9, respectively. The melting temperatures (Tm's) of the probe-target hybrids (probes hybridized to single-stranded nucleic acid target sequence 1) are as follows: Tm probe 2>Tm probe 4>Tm probe 6>Tm probe 8. As the temperature of the sample is lowered from a high temperature at which no probes are bound, probes 2, 4, 6 and 8 bind to single-stranded nucleic acid target sequence 1 according to their hybridization characteristics. Probe 2, a signaling probe, binds first. FIG. 1, Panel A depicts probe 2 hybridized to sequence 1. As the temperature of the sample continues to be lowered, quencher probe 4 binds next, adjacent to probe 2 such that quencher 5 and fluorophore 3 are near to one another or touching. FIG. 1, Panel B depicts probe 4 hybridized to single-stranded nucleic acid sequence 1 adjacent to probe 2. At this point probe 2 is dark, or at least nearly dark. If, however, signaling probe 6 has begun to bind, it will emit fluorescence independently of probes 2, 4. FIG. 1, Panel C depicts probe 6 hybridized to single-stranded target sequence 1 adjacent to probe 4. Finally as the temperature continues to be lowered, probe 8 will bind, and its quencher 9 will quench fluorescence emission from fluorophore 7 of probe 6. FIG. 1, Panel D depicts probe 8 hybridized adjacent to probe 6. Analysis by hybridization is shown in FIG. 1, Panel E, which depicts the increase and decrease of fluorescence from fluorophores 3, 7 as a function of temperature. Such curves can be obtained as annealing (hybridization) curves as the temperature is lowered, or can be obtained as melting curves as the temperature is increased. As the sample temperature is lowered from 70° C., fluorescence curve 10 in Panel E first rises as probe 2 hybridizes to single-stranded nucleic acid sequence 1, then decreases as probe 4 binds, then increases again as probe 6 hybridizes, and finally decreases to a very low level as probe 8 hybridizes. One can deduce from curve 10 that each signaling probe has a higher Tm than its associated quencher probe”, 
“[M]ethods provided herein include analyzing the hybridization of probe sets to single-stranded mycobacteria nucleic acid target sequences. In methods provided herein, hybridization of signaling probes and quencher probes as a function of temperature are analyzed for the purpose of identifying, characterizing or otherwise analyzing at least one mycobacteria nucleic acid target sequence in a sample. In some embodiments analysis includes obtaining a curve or, if multiple colors are used, curves of signals from signaling probes as the temperature of a sample is lowered (see FIG. 1, Panel E) or obtaining a curve or curves of signals as the sample temperature is raised, or both. It is known that the shapes of the two types of curves are not necessarily identical due to secondary structures. Either or both of those curves can be compared to a previously established curve for a known single-stranded nucleic acid target sequence as part of the analysis, for example, identifying the single-stranded nucleic acid target sequence being probed. Derivative curves can also be utilized to obtain, for example, the Tm of a signaling probe against a nucleic acid target sequence. It is not always necessary, and it may not be desirable, to utilize entire fluorescence curves or their derivatives. In certain embodiments analysis of the hybridization of signaling probes and quencher probes includes obtaining fluorescence readings at one or several temperatures as the sample temperature is lowered or raised, where those readings reflect an effect on each signaling probe due to its associated quencher probe. For example, if it is desired to distinguish among known variants of a target sequence, and one learns from hybridization curves of variants that fluorescence at two temperatures distinguishes the variants, one need acquire fluorescence at only those two temperatures for either direct comparison or for calculation of ratios that can be compared. In most embodiments the analysis will include signal increase, signal decrease, or both, from each signaling probe” and “[I]n some embodiments, fluorescence readings using a particular probe set over a range of temperatures generates a temperature-dependent fluorescence signature. A temperature-dependent fluorescence signature may comprise curves, data points, peaks, or other means of displaying and/or analyzing an assay or sample. In some embodiments, analysis of temperature-dependent fluorescence signatures identifies and/or differentiates mycobacteria. In some embodiments, analysis is performed by a user. In some embodiments, analysis is performed by analysis software on a computer or other device” (see paragraphs [0032], [0042] and [0043] and Figure 1 of US 2019/0271026 A1, which is US publication of this instant case), the specification clearly indicates that at least two detectably distinguishable probe set hybridize with different single-stranded amplification products amplified from nucleic acids from two or more mycobacteria and different duplexes formed by the at least two detectably distinguishable probe set and the different single-stranded amplification products amplified from the nucleic acids from the two or more mycobacteria generate different fluorescent melting curves. Since claim 1 does not require that at least two detectably distinguishable probe set hybridize with different single-stranded amplification products amplified from nucleic acids from two or more mycobacteria and different duplexes formed by the at least two detectably distinguishable probe set and the different single-stranded amplification products amplified from the nucleic acids from the two or more mycobacteria generate different fluorescent melting curves, if the at least two detectably distinguishable probe set only hybridize with a single-stranded amplification product amplified from a nucleic acid from one mycobacterium, a duplex formed by the at least two detectably distinguishable probe set and the single-stranded amplification product amplified from the nucleic acid from the one mycobacterium only generates one fluorescent melting curve, it is unpredictable how two or more mycobacteria can be identified based on analyzing the one fluorescent melting curve or it is unpredictable how one mycobacterium can be identifying without comparing the one fluorescent melting curve with a fluorescent melting curve generated from known mycobacteria. Furthermore, even though the at least two detectably distinguishable probe set can hybridize with different single-stranded amplification products amplified from nucleic acids from two or more mycobacteria, if different duplexes formed by the at least two detectably distinguishable probe set and the different single-stranded amplification products amplified from the nucleic acids from the two or more mycobacteria generate an identical fluorescent melting curve, it is unpredictable how two or more mycobacteria can be identified based on analyzing the identical fluorescent melting curve. In addition, although claim 1 requires that each probe of the at least two detectably distinguishable probe sets are designed to be detectably distinguishable by (1) melting temperature, (2) emission wavelength of the fluorophore of the signaling probe, or (3) a combination thereof, since claim 1 does not indicate how said melting curve is analyzed based on the melting temperature or the emission wavelength of the fluorophore of the signaling probe or a combination thereof, it is unpredictable how two or more mycobacteria can be identified using the method recited in claim 1. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether one or more mycobacterium in a sample can be identified using the methods recited in claims 
1-5, 10, 11, 18, and 19. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 10, 11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. iii) of step a) requires that each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated 
quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (ii) and wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets. However, since the last part of step a) requires that said at least one identical probe is  the signaling probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii), this indicates that, in order to satisfy above condition in the last part of step a), the signaling probe cannot be used as at least one identical probe to be shared between each set of the at least two detectably distinguishable probe sets. Thus,  iii) and the last part of step a) do not correspond each other. In fact, when said at least one identical probe is the signaling probe and said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the last part of step a) must satisfy that the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said quencher probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii). Please clarify. 
Response to Arguments
In page 9, third paragraph bridging to page 10, third paragraph of applicant’s remarks, applicant argues that “[A]pplicant submits that claim 1, an independent claim from which all others depend, recites a method of identifying mycobacteria which requires and amplification mixture comprising at least two detectably distinguishable probe sets of a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria, wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, and wherein at least one probe is shared between the at least two detectably distinguishable probe sets. Applicant submits that claim 1 clearly and precisely informs a person skilled in the art that probe sets of the claims would not contain three identical probes, rather the probe sets are linked through an identical probe that is shared between the two probe sets (i.e., the shared probe of independent claim 1 interacts with two other probes)”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since iii) of step a) requires that each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (ii), when said at least one identical probe is the signaling probe and said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the last part of step a) must satisfy that the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said quencher probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii), which is different from a condition wherein that said at least one identical probe is  the signaling probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified region of mycobacteria nucleic acid amplified by the primers in (ii) as recited in the last part of step a). Therefore, the signaling probe cannot be used as at least one identical probe to be shared between each set of the at least two detectably distinguishable probe sets and iii) and the last part of step a) do not correspond each other.

Claim 1 is rejected as vague and indefinite. iii) of step a) requires that each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated 
quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (ii) and wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets. However, although the last part of step a) requires that said at least one identical probe is the quencher probe, wherein each end of the quencher probe is labeled with a non-fluorescent quencher, the non-fluorescent quencher on one end of the quencher probe interacts with the fluorescence-emitting fluorophore of said signaling probe from one set of the at least two detectably distinguishable probe sets and the non-fluorescent quencher on other end of the quencher probe interacts with said fluorescence-emitting fluorophore of the signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two detectably distinguishable probe sets hybridize to the amplified mycobacteria nucleic acid amplified by the primers in (ii), this situation only can be satisfied when the at least two 
detectably distinguishable probe sets consists of two detectably distinguishable probe sets. When the at least two detectably distinguishable probe sets comprise three or more detectably distinguishable probe sets, each set of the at least two detectably distinguishable probe sets cannot contain at least one identical quencher probe to satisfy the condition in the last part of step a). Furthermore, in the situation which each set of the at least two detectably distinguishable probe sets only comprises a signaling probe and an associated quencher probe and at least one identical probe are a signaling probe and an associated quencher probe, each set of the at least two detectably distinguishable probe sets is identical such that a situation in iii) of step a), which the at least one identical probe is adjacent to two other probes in the at least two detectably distinguishable probe sets on the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), wherein the at least two detectably distinguishable probe sets hybridize to the mycobacteria nucleic acid amplified by the primers in (ii) such that there are no unhybridized nucleic acid bases between the at least one identical probe and the two other probes on the amplified region of mycobacteria nucleic acid amplified by the primers in (ii), does not exist. 
Please clarify. 
Claim 11 recites the limitation “said three or more detectably distinguishable probe sets” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “three or more detectably distinguishable probe sets” in claim 1, 3, and 10. Please clarify. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	  No claim is allowed.  
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 1, 2022